     Case 3:18-cv-02758-S Document 71 Filed 12/17/18            Page 1 of 7 PageID 963


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,                  §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §     CASE NO. 3:18-cv-02758-S
                                               §
JOHN PLYLER PLUMBING AND                       §
HARDWARE, INC.; OLSHAN LUMBER                  §
COMPANY; AND PROSPERITY                        §
COMPUTER SOLUTIONS, LLC,                       §
                                               §
       Defendants.                             §

                                      JOINT REPORT

       The parties, Plaintiff ECI Software Solutions, Inc. (“Plaintiff”) and Defendants John

Plyler Plumbing and Hardware, Inc., Olshan Lumber Company, and Prosperity Computer

Solutions, LLC (collectively “Defendants”), hereby file this Joint Report pursuant to Federal

Rules of Civil Procedure 16(b)(3) and 26(f), and this Court’s Case Management Procedures:

                                RULE 26(F) CONFERENCE

       The Parties conducted a Rule 26(f) conference on November 29, 2018 and discussed in

good faith the matters outlined in Rule 26(f). In the days following, the parties had extensive

discussions in an attempt to reach agreement on additional issues. This Report outlines the

agreements of the Parties and identifies those areas where the Parties are not able to reach an

agreement at this time.




JOINT REPORT -- PAGE 1
     Case 3:18-cv-02758-S Document 71 Filed 12/17/18                Page 2 of 7 PageID 964


                                      DISCOVERY PLAN

        The parties’ views and proposals on the matters listed in Rule 26(f)(3)(A)-(F):

A.      What changes should be made in the timing, form, or requirement for disclosures
        under Rule 26(a), including a statement of when initial disclosures were made or
        will be made:

        The parties agree to make Rule 26(a)(1) disclosures by January 18, 2019.

B.      The subjects on which discovery may be needed, when discovery should be
        completed, and whether discovery should be conducted in phases or be limited to or
        focused on particular issues:

        The parties agree that the subjects on which discovery may be needed are those covered

by Rule 26(b)(1). The parties have been unable to agree on discovery deadlines. All parties

agree that discovery does not need to be conducted in phases, or be limited to or focused on

particular issues.

        Prosperity and Plyler seek an order requiring ECI to identify its trade secrets with

reasonable particularity prior to the discovery beginning in this case so as to prevent ECI from

using the discovery process as a fishing expedition and molding its claims around what it

discovers. Olshan believes that ECI sought and obtained a Temporary Restraining Order and a

Temporary Injunction based on its allegations that all Defendants misappropriated ECI's trade

secrets. As such, ECI should be able to definitively articulate with reasonable particularity the

trade secrets it is claiming were misappropriated. The Defendants should have the benefit of the

clearly defined trade secrets prior to general discovery in this matter in order to efficiently seek

information through the discovery process.

        ECI opposes the order sought by Defendants as unnecessary because that information

may be obtained in the ordinary course of discovery, a primary purpose of discovery is to obtain

information that a party does not have at the outset of the case, and the Federal Rules of Civil

Procedure permit parties to object to discovery requests.
JOINT REPORT -- PAGE 2
     Case 3:18-cv-02758-S Document 71 Filed 12/17/18                Page 3 of 7 PageID 965


C.     Any issues about disclosure, discovery, or preservation of electronically stored
       information, including the form or forms in which it should be produced:

       The parties agree that the disclosure and/or discovery of electronically stored information

(“ESI”) should be conducted pursuant to the Federal Rules of Civil Procedure.

       The Parties agree that for purposes of production, all ESI being produced should be

delivered via Secure File Transfer (“FTP”) or copied to a CD-ROM, DVD-ROM, or other

external storage device.

       The Parties disagree whether the Court should enter an order at this time requiring that

the documents produced in this case meet certain production specifications prior to the parties

exchanging discovery requests in this case and seeing what type of documents each party seeks.

ECI requests that the Court enter into the Order Regarding Production Specifications attached

hereto as Exhibit A to avoid the problems that Plaintiff believes arose during the expedited

discovery in this case including the failure to produce metadata and other basic information that

should have been produced when ESI was produced. Plyler and Prosperity believe that such an

order is premature since (1) none of the parties have seen the production requests in this case; (2)

do not yet know what information will be responsive to such requests or in what format such

information exists on their systems; and (3) cannot assess whether the production specifications

comply with the proportionality factors under FRCP 26(b)(1).

       Plyler and Prosperity further believe that all the parties can mutually agree to production

specifications without an order from the Court once the production requests are exchanged and

the parties can see what information is being sought.

       Olshan finds either solution acceptable.




JOINT REPORT -- PAGE 3
     Case 3:18-cv-02758-S Document 71 Filed 12/17/18                Page 4 of 7 PageID 966


D.     Any issues about claims of privilege or of protection as trial-preparation materials,
       including – if the Parties agree on a procedure to assert these claims after
       production – whether to ask the Court to include their agreement in an order under
       Federal Rule of Evidence 502:

       The parties have negotiated an Amended Protective Order governing the production of

confidential and highly confidential information, which is designed to amend and replace the

existing Protective Order entered by the Eastern District of Texas prior to transfer of this case to

this District. The Parties request that the Court enter the Amended Protective Order attached

hereto as Exhibit B.     In addition, the Parties have negotiated an agreement regarding the

inadvertent production of privileged documents. The Parties request that the Court enter the

“Rule 502 Agreement” attached hereto as Exhibit C.

E.     What changes should be made in the limitations on discovery imposed under these
       rules or by local rule, and what other limitations should be imposed:

       The parties disagree on the number of depositions that may be taken under either Rule

30(a)(2)(A)(i) or Rule 31(a)(2)(A)(i). Plaintiff requests that those numbers should be increased

from 10 to 15 because there are three defendants in this case, the discovery that has already

occurred indicates that there are numerous witnesses who possess relevant knowledge, there will

likely be extensive expert discovery, and increasing the number of depositions from the outset

will dramatically decrease the likelihood Plaintiff will need to burden the Court with requests for

leave to take additional depositions.

       All three Defendants oppose Plaintiff’s request because (1) Plaintiff has already deposed

all of the Defendant’s corporate representatives during the expedited discovery; (2) the three

Defendants are small companies (Olshan and Plyler are small family-owned businesses) with

limited resources and limited number of witnesses with the knowledge of relevant facts.




JOINT REPORT -- PAGE 4
     Case 3:18-cv-02758-S Document 71 Filed 12/17/18                 Page 5 of 7 PageID 967


       The parties agree that there shall be no limit on the number of requests for admissions as

to the authentication of documents. All other discovery should be conducted pursuant to the

Federal Rules of Civil Procedure.

F.     Any other orders the Court should issue under Rule 26(c) or under Rule 16(b)-(c):

       Plaintiff requests that the Court enter the Order Regarding Production Specifications

attached hereto as Exhibit A. Plyler and Prosperity oppose the entry of the order; Olshan finds

either solution acceptable.

       The Parties jointly request that the Court enter the Agreed Protective Order attached

hereto as Exhibit B and the Rule 502(b) Agreement attached hereto as Exhibit C.

       The Parties are submitting a proposed scheduling order under Rule 16(b), which is

attached hereto as Exhibit D, but they have been unable to agree on dates. The Eastern District

of Texas entered an Agreed Temporary Injunction prior to transfer of this matter and the Parties

recognize that Agreed Temporary Injunction remains in place pursuant to its own terms.

                              ALTERNATE DISPUTE RESOLUTION

       The parties agree the case should be referred to mediation before a mediator and that such

mediation shall take place at least 90 days before the initial trial setting of this case. The parties

have agreed to John DeGroote as a mediator.




JOINT REPORT -- PAGE 5
   Case 3:18-cv-02758-S Document 71 Filed 12/17/18    Page 6 of 7 PageID 968


Respectfully submitted,

/s/ Christopher M. LaVigne             /s/ Audra Mayberry____
Christopher M. LaVigne                 Audra L. Mayberry
  Texas Bar No. 24026984                 Texas Bar No. 24068615
  lavignec@gtlaw.com                     audra.mayberry@clarkhillstrasburger.com
Brennwyn B. Romano                     CLARK HILL STRASBURGER
  Texas Bar No. 24099028               2600 Dallas Parkway, Suite 600
  romanob@gtlaw.com                    Frisco, TX 75034
GREENBERG TRAURIG, LLP
2200 Ross Avenue, Suite 5200           ATTORNEY FOR DEFENDANT JOHN
Dallas, Texas 75201                    PLYLER PLUMBING AND HARDWARE,
Telephone: (214) 665-3600              INC.
Facsimile: (214) 665-3601

Mary-Olga Lovett                       /s/ Todd Shadle____
 Texas Bar No. 00789289                Todd Shadle
 lovettm@gtlaw.com                       Texas Bar No. 00797413
Rene Trevino                             TShadle@GodwinBowman.com
 Texas Bar No. 24051447                GODWIN BOWMAN & MARTINEZ
 trevinor@gtlaw.com                    1201 Elm St., Suite 1700
GREENBERG TRAURIG, LLP                 Dallas, TX 75270
1000 Louisiana, Suite 1700
Houston, Texas 77002                   ATTORNEY FOR DEFENDANT OLSHAN
Telephone: (713) 374-3500              LUMBER COMPANY
Facsimile: (713) 374-3505

Kurt A. Kappes                         /s/ Leiza Dolghih____
 California Bar No. 146384             Leiza Dolghih
 kappesk@gtlaw.com                       Texas Bar No. 24043355
GREENBERG TRAURIG, LLP
1201 K Street, Suite 1100                Leiza.Dolghih@lewisbrisbois.com
Sacramento, CA 95814                   LEWIS BRISBOIS
Telephone: (916) 442-1111              2100 Ross Avenue, Suite 2000
Facsimile: (916) 448-1709              Dallas, TX 75201

ATTORNEYS FOR PLAINTIFF                ATTORNEY FOR DEFENDANT
ECI SOFTWARE SOLUTIONS, INC.           PROSPERITY COMPUTER SOLUTIONS,
                                       LLC




JOINT REPORT -- PAGE 6
   Case 3:18-cv-02758-S Document 71 Filed 12/17/18                Page 7 of 7 PageID 969


                                CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2018, I electronically filed the foregoing document
with the Clerk of the Court through the CM/ECF system, which will send notices of electronic
filing to all counsel of record.


                                                    /s/ Christopher M. LaVigne
                                                    Christopher M. LaVigne




JOINT REPORT -- PAGE 7
